Citation Nr: 1211955	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  98-09 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent prior to September 23, 2009, and in excess of 60 percent as of September 23, 2009, for a lobectomy of the right lower lung due to granuloma.

2.  Entitlement to a disability rating in excess of 10 percent for degenerative disc disease for the lumbosacral spine at L5-S1.

3.  Entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the thoracic spine.

4.  Entitlement to an evaluation in excess of 10 percent for radiculopathy of the left lower extremity with diabetic neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran's active military service extended from October 1959 to October 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  During the pendency of the appeal the Veteran has moved into, and out of, the jurisdiction of the RO in Atlanta, Georgia.  At present, the Veteran again resides within the jurisdiction of the RO in Winston-Salem, North Carolina.

In September 1998, the appellant testified at a personal hearing before a Veterans Law Judge who is no longer employed by the Board.  The appellant has indicated that he does not want another hearing with a current Veterans Law Judge.  See June 2006 response from Veteran.  A copy of the transcript of that hearing is of record.

The case was previously before the Board in March 1999 and in October 2003, when it was remanded for examination of the Veteran, medical opinions, and adjudication of the claims for increased ratings for spine disabilities under new rating criteria.   

In July 2006, the Board rendered a decision on the Veteran's claims.  In February 2008, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision with respect to the issues indicated above and remanded the case.  

In July 2008 and July 2009, the case was remanded by the Board for examination of the Veteran and medical opinions.  Unfortunately, additional remand is required, which is described below.  

While the claims were in remand status, in a December 2009 rating decision, the RO granted a 60 percent evaluation for lobectomy of the right lower lung due to granuloma, effective September 23, 2009.  The Veteran submitted a notice of disagreement, stating that he warrants the 60 percent evaluation throughout the appeal period.  The RO perceived this as a new claim for entitlement to an earlier effective date for the award of the 60 percent evaluation and issued the Veteran a statement of the case in December 2011.  See Virtual VA.

The Board disagrees with the RO's determination that this is a new claim.  The claim for entitlement to an evaluation in excess of 30 percent for lobectomy of the right lower lung due to granuloma prior to September 23, 2009, is part of the current appeal.  In other words, the Veteran has been seeking an evaluation in excess of 30 percent since he filed his claim for increase in October 1996.  Thus, the Board finds the Veteran does not need to perfect an appeal regarding the earlier effective date for the 60 percent evaluation.

Additionally, in the December 2009 rating decision, the RO also granted a separate 10 percent evaluation for radiculopathy of the left lower extremity with diabetic neuropathy, effective November 6, 1996.  The Board finds that this is part of the claim for increase for the lumbar spine.  Therefore, it has added this issue as part of the current appeal.  See issue # 4 on title page.

It appears that the Veteran may be raising the issue of entitlement to service connection for sleep apnea, see statement received February 2011, which has not been considered by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, which may include clarification with the Veteran as to whether it is his intent to file a claim for benefits.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

One of the bases for the July 2009 remand was to have the Veteran undergo a pulmonary function test because the November 2008 pulmonary function test did not provide the test results for Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)), which is one of the criteria upon which the level of severity the service-connected disability is based.  See 38 C.F.R. § 4.97, Diagnostic Code 6844 (2011).  A pulmonary function test was done in September 2009.  However, there is no indication that the post-bronchodilator studies were conducted.  Rather, there is only one set of test results and no indication whether it is pre-bronchodilator or post-bronchodilator.  

Under the provisions of 38 C.F.R. § 4.96, it states the following, in part:

Post-bronchodilator studies are required when [pulmonary function tests] are done for disability evaluation purposes except when the result of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.

Id. at (d)(4).

In reading through the September 2009 VA examination report, the examiner did not indicate that post-bronchodilator studies did not need to be done.  Again, there is only one set of test results shown on the pulmonary function test, and the Board is unable to determine whether these are pre- or post-bronchodilator results.  The Board finds that the September 2009 examination is inadequate for rating purposes, and the claim will be remanded again.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one....").  

Additionally, in a September 2010 statement received from the Veteran, he indicated having received treatment at multiple facilities, which records are not in the claims file.  For example, he states he has received treatment at the following facilities: (1) Kaiser Permanente (2) VA clinic in Columbus, Georgia (3) VA healthcare system in Tuskegee, Alabama; and (4) Hughston Clinic and Hospital in Columbus, Georgia.  Moreover, the RO attempted to obtain records from Primus in Fayetteville, North Carolina, in May 1999.  These records are neither in the claims file nor in Virtual VA.  Thus, the Board must remand to attempt to obtain these records the Veteran has alleged are relevant to the issues on appeal.

The most recent records from the VA Medical Center (VAMC) in Fayetteville, North Carolina, are from November 2009.  Thus, an attempt to obtain the treatment records since then should be made.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide information and a completed authorization release form so that VA can obtain the medical records from Hughston Clinic and Hospital in Columbus, Georgia; Kaiser Permanente; and Primus in Fayetteville, North Carolina.  The Veteran may submit these records himself.

If there are any other relevant records the Veteran wants VA to attempt to obtain that are not already of record, he should provide permission and sufficient information so that the records can be requested on his behalf.  

All attempts to fulfill this development should be documented in the claims file.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (i) identify the specific records the AMC is unable to obtain; (ii) briefly explain the efforts that the AMC made to obtain those records; (iii) describe any further action to be taken by the AMC with respect to the claim; and (iv) inform the Veteran that he is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Obtain the VA treatment records from (i) VA clinic in Columbus, Georgia; (ii) VA healthcare system in Tuskegee, Alabama; VA clinic; and (iii) VAMC in Fayetteville, North Carolina (from November 2009 to the present).

3.  The Veteran should be accorded the appropriate VA examination for lung disabilities to obtain the medical evidence necessary to rate his service-connected residuals of a lobectomy of the right lower lung.  The report of examination should include a detailed account of all manifestations of respiratory disability.  All necessary tests should be conducted, including pulmonary function tests, and the examiner should review the results of any testing prior to completion of the report.  PFTs should be conducted.  The PFT results must include findings for:   FEV-1; FEV- 1/FVC; and DLCO (SB) (unless the examiner states why DLCO testing would not be useful or valid), see 38 C.F.R. § 4.96(d)(2), and must include pre-bronchodilator and post-bronchodilator studies unless the examiner determines that post-bronchodilator studies should not be done and states why, see 38 C.F.R. § 4.96(d)(4).  The examiner is specifically requested to indicate, if there is evidence of cor pulmonale; right ventricular hypertrophy; pulmonary hypertension; episodes of acute respiratory failure; or that he requires outpatient oxygen therapy.  The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  The examiner should provide complete rationale for all conclusions reached.

4.  Once the examination report is completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand, to include that the pulmonary function test shows the results of FEV-1; FEV- 1/FVC; and DLCO (SB) (unless the examiner states why DLCO testing would not be useful or valid), see 38 C.F.R. § 4.96(d)(2), and must include pre-bronchodilator and post-bronchodilator studies unless the examiner determines that post-bronchodilator studies should not be done and states why, see 38 C.F.R. § 4.96(d)(4).  The examination report should be returned to the examiner if deficient in any manner.

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the issues of (i) entitlement to a disability rating in excess of 30 percent prior to September 23, 2009 and in excess of 60 percent as of September 23, 2009 for a lobectomy of the right lower lung due to granuloma; (ii) entitlement to a disability rating in excess of 10 percent for degenerative disc disease for the lumbosacral spine at L5-S1; (iii) entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the thoracic spine; and (iv) entitlement to an evaluation in excess of 10 percent for radiculopathy of the left lower extremity with diabetic neuropathy.  If any of the benefits sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

